Citation Nr: 1523860	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  07-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee disability.

2.  Entitlement to a rating in excess of 20 percent for left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claims in November 2010, October 2012, July 2013, November 2013, and August 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was most recently afforded a VA examination for his increased rating claims in September 2014.  At that time, the examiner noted that the Veteran reported flare ups that impacted the function of his knees.  Rather than documenting the Veteran's description of the impact, the examiner wrote "see history."  The history section of the examination report only included what activities increased the Veteran's symptoms.  It did not include the Veteran's report of what that impact or additional functional impairment consisted of.  Further, when specifically asked to address the degree to which the Veteran experienced additional limitation during flare ups, the examiner indicated that the Veteran denied flare ups at the time of the examination and that, consequently, he could not objectively evaluate any additional limitation.  He did not comment on or document any of the Veteran's subjective reports regarding additional limitation during a flare up.  

Further, the examiner specifically noted that the Veteran required the use of a cane and bilateral knee braces.  There are also multiple prosthetics consultations indicating instability.  However, and somewhat confusingly, the examiner indicated that there was no evidence of instability.

failed to indicate whether the Veteran's use of a knee brace was evidence of instability, particularly in light of the.  

In light of these deficiencies, the claims must be remanded for new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the case is being remanded, the Board will take the opportunity to obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the VA Medical Center in Orlando, Florida, since June 2014, as well as from any VA facility from which the Veteran has received treatment.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected bilateral knee disabilities.  All appropriate testing, including range of motion testing, should be performed and a complete rationale should be provided for any opinion given.  

The examiner should specifically identify any additional functional loss due to pain, painful motion, incoordination, weakness, and/or fatigability.  The examiner must comment on whether the Veteran experiences any additional functional limitation due to pain during a flare up.  Any loss of function during a flare up should be quantified, if possible.  In providing this opinion, the examiner should consider the Veteran's reports and the medical evidence of record.  

The examiner should also specifically address whether the Veteran's need for knee braces indicates that he experiences instability.  In providing this opinion, the examiner should specifically address the prosthetics consultation notes indicating that the Veteran's knee braces were medically necessary to prevent edema, pain, and instability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims of entitlement to increased ratings for right and left knee disabilities should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




